COURT OF APPEALS
CATHERINE STONE                FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                  CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                      300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION               SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                   TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                         FACSIMILE NO.
                                                                                    (210) 335-2762


                                       January 14, 2014

       Randall B. Richards                            Shannon K. Dunn
       The Law Offices Of Randy Richards              Law Office of Beth Watkins
       1677 Turkey Knob Road                          926 Chulie Drive
       PO Box 1319                                    San Antonio, TX 78216
       Boerne, TX 78006-1319                          * DELIVERED VIA E-MAIL *

       Beth Watkins
       Law Office of Beth Watkins
       926 Chulie Drive
       San Antonio, TX 78216-6522
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-13-00759-CV
              Trial Court Case Number:    64
              Style: Carolyn Jane Babbitt
                     v.
                     Ronald Hugh Below

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219



       cc: Kay R. Pugh (DELIVERED VIA E-MAIL)
                                                                             Ronald Hugh




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2014

                                      No. 04-13-00759-CV

                                    Carolyn Jane BABBITT,
                                           Appellant

                                                 v.

                                     Ronald Hugh BELOW,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 64
                        Honorable Stephen B. Ables, Judge Presiding

                                         ORDER
        On October 28, 2013, appellant filed her notice of appeal. On January 10, 2014, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that the appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court